UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:18CR00178-KJM
Plaintiff,
V. ORDER FOR RELEASE OF PERSON
IN CUSTODY
JOSE JESUS SUAREZ VILLA,
Defendant.

 

 

TO: THE UNITED STATES MARSHAL SERVICE
This is to authorize and direct you to release JOSE JESUS SUAREZ VILLA;
Case No. 2:18CR00178-KJM, from custody for the following reasons:
__Release on Personal Recognizance
___Bail Posted in the Sum of $

Unsecured Appearance Bond

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

X__ (Other): Time Served

Issued at Sacramento, California on all 0 / a0 , at / / Ath -

VW) Mw h ZS

Kimberly J. Mueller
United'States District Judge
